Citation Nr: 0711802	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
laryngopharyngeal reflux (claimed as throat hoarseness and 
soreness) as caused by VA hospitalization, surgical, or 
medical treatment of intubation in April 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for a throat condition and 
hoarseness.  

During the pendency of this claim, in the October 2003 notice 
of disagreement and October 2004 substantive appeal, the 
veteran wrote that he had gastroesophageal reflux disease 
(GERD).  The inclusion of GERD in the discussion of the 
current 38 U.S.C.A. § 1151 claim may raise a separate claim 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of GERD.  Similarly, the fact that the veteran's 
representative included GERD in the context of discussing the 
issue currently on appeal may also be construed as an attempt 
to submit a claim for compensation for additional disability 
for GERD under the provisions of 38 U.S.C.A. § 1151.  Because 
the veteran did not enter such statements regarding GERD 
until after the 1151 claim for throat condition and 
hoarseness had been adjudicated by the RO, the rating 
decision did not have the opportunity to address the issue of 
compensation for GERD, the statement of the case did not 
address the issue of compensation for GERD, the issue of 
compensation for GERD was not certified for appeal, and that 
issue is not currently before the Board on appeal.  Because 
GERD is a separate and distinct disability from the diagnosed 
laryngopharyngeal reflux (claimed as throat hoarseness and 
soreness) that the RO has not yet adjudicated or certified 
for appeal, the issue of compensation for GERD must be 
developed and addressed separately.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
GERD, as caused by VA hospitalization, surgical, or medical 
treatment of intubation in April 2001, is referred to the RO 
for appropriate consideration.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran has additional disability of laryngopharyngeal 
reflux that is caused by an unforeseen event during VA 
hospitalization, surgical, or medical treatment of intubation 
in April 2001. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for laryngopharyngeal reflux (claimed as 
throat hoarseness and soreness) as caused by VA 
hospitalization or medical or surgical treatment of 
intubation in April 2001 have been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A VA notice and duty to assist letters dated in August 2003 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence he should 
provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Compensation for Laryngopharyngeal Reflux under 38 U.S.C.A. 
§ 1151

The veteran contends that he has additional disability of the 
throat of hoarseness and soreness that was caused by VA 
hospitalization, surgical, or medical treatment of intubation 
(for service-connected lumbar laminectomy) in April 2001.  
The veteran contends that he had no preexisting symptoms of 
throat hoarseness or soreness, and that these symptoms began 
soon after the unsuccessful intubation by VA in April 2001, 
that he subsequently complained to VA of these symptoms 
affecting the throat, and that the VA medical records reflect 
that he complained of, and was treated for, these symptoms 
related to the throat after April 2001 and in 2002.  The 
veteran's representative (October 2004 brief) contends that 
the additional disability of the throat was caused by an 
unforeseen event of unsuccessful intubation by VA in April 
2001. 

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable.  

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2006), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2006). 

In this case, the medical evidence of record shows that the 
veteran was scheduled for a lumbar laminectomy in April 2001 
for service-connected disability of residuals of lumbosacral 
strain.  At the time of the scheduled intubation for lumbar 
laminectomy by VA, there is no evidence of record of 
preexisting complaints, findings, or disability manifesting 
soreness or hoarseness of the throat. 

On April 18, 2001, a VA anesthesiologist attempted to 
intubate the veteran with a gastronomy tube, but was 
unsuccessful, so removed the tube.  The reasons for lack of 
success with intubation were not clearly recorded in the VA 
treatment records.  Intubation was successful the following 
day, April 19, 2001, and the laminectomy surgery was 
completed.  VA treatment records reflect complaints of throat 
pain, although this was noted to have been resolved upon 
discharge from VA hospitalization. 

On the question of additional disability, the evidence shows 
some complaints of throat pain immediately after surgery on 
April 19, 2001, and shows that, as early as May 2001, the 
veteran reported to VA a history of throat soreness since the 
April 2001 intubation and surgery (laminectomy).  The veteran 
subsequently complained to VA of throat hoarseness and 
soreness on multiple occasions during VA treatment in 2001 
and 2002, and consistently reported a history of onset of 
such symptoms from the April 2001 intubation and surgery by 
VA.  Based on the history of difficult intubation in April 
2001, symptoms of subsequent hoarseness, and current clinical 
findings of the throat, in April 2003 VA diagnosed 
laryngopharyngeal reflux.  Private treatment evidence dated 
in March 2006 shows current disability that includes a bowing 
of the left true vocal cord that was much improved with 
surgical procedure of fat injection into the vocal cord. 

On the question of whether the additional disability of 
laryngopharyngeal reflux was an event not reasonably 
foreseeable during VA hospitalization, surgical, or medical 
treatment of intubation in April 2001, the evidence does not 
show that throat soreness or hoarseness were reasonably 
foreseeable risks, complications, or side effects of 
intubation by VA in April 2001.  The evidence does not show 
that the veteran was informed of any risks regarding 
unsuccessful intubations, multiple intubations, or throat 
soreness or hoarseness as risks, complications, or side 
effects of intubation by VA in April 2001.   The evidence 
does not show that a reasonable health care provider would 
have foreseen multiple intubations or throat hoarseness or 
soreness as risks, complications, or side effects of 
intubation by VA in April 2001.  The failure by VA to be able 
to intubate the veteran on April 18, 2001, coupled with the 
absence of explanation for the reason for unsuccessful 
intubation in the VA treatment records, especially in the 
absence of any evidence that the veteran was informed that 
multiple intubations, throat pain or soreness, or hoarseness 
were foreseeable consequences of intubation, the Board finds 
that the unsuccessful intubation by a VA anesthesiologist was 
an event not reasonably foreseeable that occurred during VA 
treatment in April 2001.  

After a review of the evidence, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran has additional disability of laryngopharyngeal reflux 
that is caused by an unforeseen event during VA 
hospitalization, surgical, or medical treatment of intubation 
in April 2001.  For 
these reasons, the Board finds that the criteria for 
entitlement to compensation 


under 38 U.S.C.A. § 1151 for laryngopharyngeal reflux 
(claimed as throat hoarseness and soreness), as caused by VA 
hospitalization or medical or surgical treatment of 
intubation in April 2001, have been met.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of laryngopharyngeal reflux (claimed as throat 
hoarseness and soreness), as caused by VA hospitalization, 
surgical, or medical treatment of intubation in April 2001, 
is granted.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


